 PACIFIC BELL 271Pacific Bell, a wholly-owned subsidiary of Pacific Telesis, a wholly-owned subsidiary of South-western Bell Communications and Telecommu-nications International Union, California Local 103 IFPTE, AFLŒCIO.  Case 32ŒCAŒ16810 November 30, 1999 DECISION AND ORDER BY CHAIRMAN TRUESDALE AND MEMBERS FOX AND HURTGEN On June 11, 1999, Administrative Law Judge Clifford H. Anderson issued the attached decision.  The Respon-dent filed exceptions, a supporting brief, and a motion to reopen the record.  The General Counsel filed a brief in opposition to the Respondent™s motion to reopen the re-cord.  The Respondent filed a reply brief. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record1 in light of the exceptions and briefs2 and has decided to affirm the judge™s rulings, findings,3 and conclusions and to adopt the recommended Order.4 ORDER The National Labor Relations Board adopts the rec-ommended Order of the administrative law judge and orders that the Respondent, Pacific Bell, a wholly-owned subsidiary of Pacific Telesis, a wholly-owned subsidiary of Southwestern Bell Communications, San Jose, Cali-fornia, its officers, agents, successors, and assigns, shall take the action set forth in the Order.  MEMBER HURTGEN, dissenting in part. Contrary to the judge, I do not find that either mailing the notice or transmitting it to employees by electronic means is warranted in the circumstances of this case.                                                                                                                      1 We deny the Respondent™s motion to reopen the record.  The mo-tion involves evidence of events occurring after the close of the hear-ing.  Furthermore, we find that the evidence would not require a differ-ent result in this case.  See Modern Drop Forge Co., 326 NLRB 1335 at 1 fn. 1 (1998); WXRK, 300 NLRB 633 fn. 1 (1990); Contemporary Guidance Services, 291 NLRB 50 fn. 2 (1988). 2 The Respondent has requested oral argument.  The request is de-nied as the record, exceptions, and briefs adequately present the issues and the positions of the parties. 3 The Respondent has excepted to some of the judge™s credibility findings.  The Board™s established policy is not to overrule an adminis-trative law judge™s credibility resolutions unless the clear preponder-ance of all the relevant evidence convinces us that they are incorrect.  Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).  We have carefully examined the record and find no basis for reversing the findings. 4 Although the Respondent has excepted to the judge™s conclusion that it violated Sec. 8(a)(5), it does not separately except to the judge™s recommended remedy for that violation, nor does it otherwise argue that such remedy is inappropriate in the circumstances of this case.  The Board has the discretionary authority to modify the remedy here but, absent exceptions, we find no need to do so or to address the broad remedial issue discussed in the dissent.  As an initial matter, I note that the Board has broad discretionary authority to fashion remedies that will best effectuate the purposes of the Act.  NLRB v. J. H. Rutter-Rex Mfg. Co., 396 U.S. 258, 260Œ263 (1969).  Further, it is ﬁfirmly established that remedial matters are tradition-ally within the Board™s province and may be addressed by the Board in the absence of exceptions.ﬂ  Indian Hills Care Center, 321 NLRB 144 fn. 3 (1996), and cited cases.1 As an initial matter, I note that notice posting is the Board™s traditional means of notifying employees of their rights and of a respondent™s unfair labor practices.  See, e.g., Page Aircraft Maintenance, 123 NLRB 159 (1959).  The Board does not additionally require that notices be mailed to employees unless a traditional posting is insuf-ficient to apprise employees of their rights and of the unlawful conduct. Peoples Gas System, Inc., 253 NLRB 1180, 1181 (1981).   Here, there is no evidence or claim that notice posting is inadequate.  Although unit employees work at several facilities, there are bulletin boards at each, and these bul-letin boards are traditionally used by the Respondent and incumbent Union to communicate with employees.  Fur-ther, the General Counsel concedes the sufficiency of the Board™s traditional remedy by expressly seeking it and opposing the Charging Party™s request that the Respon-dent be required to mail the notices. Significantly, the Charging Party does not argue that the traditional notice posting remedy is inadequate.  Rather, it contends that, because of the asserted egre-giousness of the violations, additional remedies are re-quired, e.g., as mailing the notices.  I find no support for requiring notice mailing on this basis.  Nor did the judge.  Rather, the judge™s recommendation that the Respondent be required to mail or electronically communicate the notice to unit employees was based on generalized refer-ences to ﬁchanging timesﬂ and the ﬁelectronic ageﬂ in which we live.  However, I find that such generalized notions, standing alone, are insufficient to support a change in well-established Board remedial principles.  In any event, before the Board embarks on such an en-deavor, the Board should first receive full briefing by the private parties, the General Counsel, and perhaps amici as well.2  Accordingly, I would not grant this additional  1 I therefore disagree with my colleagues™ conclusion that the propri-ety of the judge™s remedial provisions need not be considered here because the Respondent (although excepting to having violated the Act) did not specifically except to the resultant remedy imposed.  It is well settled that the Board™s authority and obligation to fashion appropriate remedies exists irrespective of whether exceptions have been filed.  Further, I find that this case is one that clearly calls for the Board™s exercise of its remedial authority.  And, contrary to my colleagues™ intimation, it is the judge™s recommended remedy which raises the ﬁbroad remedial issueﬂ that they decline to address. 2 No party argued before the judge or the Board that regular or elec-tronic mailing is appropriate in a case where, as here, the violation is not egregious and regular notice posting is adequate. 330 NLRB No. 31  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 272remedy, and require only that the notice be posted at all facilities where unit employees work.3  Judith J. Chang and Valerie Hardy-Mahoney, Esqs., for the General Counsel.  William Gaus, Esq. (Pillsbury, Madison & Sutro), of San Fran-cisco, California, for the Respondent. James Eggleston, Esq. and Noreen Farrell, Esq., with him on brief, of Oakland, California, for the Charging Party. DECISION STATEMENT OF THE CASE CLIFFORD H. ANDERSON, Administrative Law Judge. I heard this case in trial on January 29, 1999, in Oakland, California, pursuant to a complaint and notice of hearing issued by the Regional Director for Region 32 of the National Labor Rela-tions Board on September 30, 1998. The complaint is based on a charge filed on June 9, 1998, by the Telecommunications International Union, California Local 103 IFPTE, AFLŒCIO (the Charging Party or the Union) against Pacific Bell, a wholly-owned subsidiary of Pacific Telesis, a wholly-owned subsidiary of Southwestern Bell Communications (the Respon-dent). The complaint, as amended at the hearing, alleges that the Respondent violated Section 8(a)(5) and (1) of the National Labor Relations Act (the Act) by failing and refusing to provide the Union with requested information relevant to the Union™s bargaining for a successor collective-bargaining agreement with the Respondent during the period May 14  through late August 1998 and by failing and refusing to recognize the Union and/or bargain with it for a new collective-bargaining agree-ment from June 3  until on or about August 12, 1998.  The Re-spondent does not so much contest the factual allegations but rather interposes that its refusals occurred in a situation and at a time when there was confusion and ambiguity over the identity of the Union which represented its employees and therefore argues its actions were justified under the circumstances and not violative of the Act. Upon the entire record1 here, including helpful briefs from the parties  I make the following2                                                                                                                                                        3 Because I would not require that the notices be mailed to unit em-ployees, I would likewise not require Respondent to provide the Board with proof that such transmission has occurred, as specified in Sec. 2(a) of the Order.  1 On May 6, 1999, the Respondent moved for and, on May 18, 1999, the General Counsel opposed the introduction into evidence of two exhibits:  (1) the record of the U.S. District Court for the Northern District of California granting the Communications Workers of Amer-ica, AFLŒCIO™s motion to Compel Arbitration and, (2) the opposition of the Charging Party to that District Court motion.  The Respondent offers the exhibits, which came into existence after the close of the hearing, to show ﬁthat there was, and is, a bona fide dispute over the rights of the parties to represent the bargaining unit.ﬂ  The General Counsel opposes the receipt into evidence of the proffered exhibits because they are neither ﬁnewly discoveredﬂ nor ﬁpreviously unavail-able.ﬂ In the General Counsel™s cited case, Machinists Lodge 91 (United Technologies), 298 NLRB 325 (1990), the Board asserts at 325 fn. 1: We agree with the General Counsel that the proffered evi-dence is neither ﬁnewly discoveredﬂ nor ﬁpreviously unavailable evidenceﬂ because it did not exist at the time of the hearing.  Se-der Foods Corp., 286 NLRB 215 (1987).  Rather, the proffered evidence involves events allegedly occurring subsequent to the close of the hearing and the issuance of the judge™s decision and order.  The Respondent has failed to demonstrate that the circum-stances arising after the close of the hearing would alter the result in this case.  See National Labor Relations Board Rules and Regulations, Section 102.48(d)(1); Presbyterian Hospital, 285 NLRB 935 fn. 1 (1987).  Accordingly,  we deny the Respondent™s motion. FINDINGS OF FACT I. JURISDICTION At all times material the Respondent, a corporation, with an office and place of business in San Jose, California, is engaged in providing telephone services throughout California and the western United States.  The Respondent, in the course and con-duct of its business operations, derives annually gross revenues in excess of $100,000 and, purchases and receives within the State of California goods and services valued in excess of $50,000 which originated outside the State.  Based on these facts there is no dispute and I find that the Respondent is, and has been at all times material, an employer engaged in com-merce within the meaning of Section 2(2), (6), and (7) of the Act. II. LABOR ORGANIZATION The Union is a labor organization within the meaning of Sec-tion 2(5) of the Act. III. THE ALLEGED UNFAIR LABOR PRACTICES A. Background The Respondent for many years has provided phone services in the State of California.  As part of its provision of services, the Respondent has maintained a number of northern California offices.  Since at least 1980 the Respondent has recognized the Union as the exclusive representative of employees in the fol-lowing unit (the unit):    All full time and regular part-time employees employed in the following job classifications: Cashier, Collection Representa-tive, Customer Associate, Office Associate, Reports Associ-ate, Service Representative, Staff Associate excluding all other employees, guards and supervisors as defined in the Act.  The uncontradicted testimony of the Charging Party™s presi-dent,    Alicia Ribeiro, was that the unit is comprised primarily of service representatives.   She also testified that the Commu-nications Workers of America, a separate labor organization which represents certain of the Respondent™s employees, also represents a bargaining unit which contains service representa-tives and others job classifications in the unit.  Indeed some of those employees are employed at the same facilities where unit employees are employed. The Union has had a series of collective-bargaining agree-ments with the Respondent covering the unit employees.  These contracts have been similar to and in many respects identical in content and duration with contracts between the Respondent  On similar grounds, I deny the instant motion.  Opportunity Homes, Inc., 315 NLRB 1210 fn. 5 (1994). 2 As a result of the pleadings and the stipulations of counsel at the trial, there were few disputes of fact regarding collateral matters.  Where not otherwise noted, the findings here are based on the plead-ings, the stipulations of counsel, or unchallenged credible evidence.  PACIFIC BELL 273and the Communications Workers 
of America covering service representatives and other job titles within the unit. 
B. Events 
1. The merger agreement 
On May 30, 1997, the Charging Party and the Communica-
tions Workers of America (CWA) entered into a memorandum 
of understanding (the MOU) which contemplated a merger.  
The agreement contains various provisions and procedures 
including: 
 2. The members of [the Charging Party] shall give the 
right to ratify the TIU/CWA merger provided in this MOU 
by two (2) secret ballot votes as follows:  (a) the first rati-
fication vote will occur prom
ptly upon execution of this 
agreement; and (b) the second 
ratification vote will occur 
on or about July 31, 1998 or as soon as practicable after a 
CWA determination that acceding to a Pacific Bell request 
for early bargaining is in the best interests of Union mem-
bers.  The CWA temporary charter and transitional proce-
dures provided in the MOU sh
all immediately effective 
upon TIU membership approval of this MOU in the first 
ratification vote and presentation by TIU to CWA of the 
waiver of jurisdiction described in paragraph 1 of this 
MOU.  The remaining provisions of the MOU regarding completion of the merger and dissolution of TIU shall be 

subject to final approval of the TIU membership in the 
second ratification vote. 3. Upon TIU membership approval in the first ratifica-
tion vote, CWA will issue a temporary charter to TIU au-
thorizing TIU to operate as an affiliate of CWA in accor-
dance with the terms of this MOU.  The terms of the tem-
porary charter will extend through the August 31, 1998 
expiration date of the current TIU collective bargaining 
agreement with Pacific Bell or through the date of the sec-
ond ratification votes of TIU members in the event such 
membership vote rejects the final terms of CWA/TIU 
merger, whichever occurs earlier. 
4. During the term of the CWA temporary charter, 
TIU/CWA will remain the exclusive representative of the 
former TIU unit employees, working under the TIU/CWA 
Pacific Bell collective bargaining agreement, with 
TIU/CWA existing and operating as an affiliated provi-
sional, autonomous Local Union of CWA in accordance 
with the following provisions: 
     . . . .  
   (C) TIU shall be solely responsible for representing 
TIU bargaining unit employees as collective bar-
gaining representative for TIU bargaining unit em-
ployees in collective bargaining maters.  CWA is 
not authorized to serve as collective bargaining 
representative for TIU bargaining unit employees 
during the term of the temporary charter and will 
not enter any agreement or take any action under 
color of such authority without the express written 
agreement of TIU. 
   (D) TIU shall be solely responsible for performance 
and satisfaction of the duty of fair representation to 

TIU bargaining unit employees during the term of 
the temporary charter and shall assume all liability 
arising from any claim of breach of this duty.   
    . . . . 
 6. In the event the TIU membership rejects completion 
of the TIU/CWA merger in the second ratification vote, 
the merger shall be of no force or effect.  TIU shall then 
remain in and continue its status as the exclusive bargain-
ing representative for the TIU bargaining unit; the IFPTE 
waiver of jurisdiction shall expire and TIU shall revert to 
the status as an affiliated Local Union of the International 
Federation of Professional and Technical Employees, 
AFL-CIO. 
   . . . . 
8. Any dispute regarding the application, interpretation 
or enforcement of the terms of this MOU shall be submit-
ted by the parties to neutral,
 binding arbitration in accor-
dance with the rules and procedures of the American Arbi-
tration Association.  The arbi
trator shall have no authority 
to add to, subtract from, or otherwise alter or vary the 

terms of this MOU. 
 In June 1997 a first vote consistent with the terms of the 
memorandum of understanding took place and the Charging 
Party™s membership voted its a
pproval of the interim process. Charging Party President Alicia Ribeiro testified that in Febru-
ary 1998 difficulties arose between CWA and the Charging 
Party over positions and decisions concerning bargaining with 
the Respondent.  The Charging Party and the CWA did not 
resolve these differences and th
e merger was not consummated 
with no second vote ever having been conducted.
3 2. The Respondent™s role 
The Respondent™s labor relations staff was aware of the agreement between the two Uni
ons soon after its consumma-tion.  Susan Crutcher, the Respondent™s executive director of 
labor relations, testified that 
the Respondent did not alter the 
way it dealt with the two orga
nizations respecting the current 
contracts but began, on the Unions
™ initiative, to meet jointly 
with the two respecting a new agreement.  Crutcher testified 
that she was aware in December 
1997 that the two Unions were 
attending meetings and became aw
are that friction between the 

organizations had arisen.   Crutch
er testified that in late Febru-
ary she asked Ribeiro if the merger was going to go through 
and was told by Ribeiro that she would campaign against it. 
The Charging Party through Ribeiro,
 sent a preliminary letter 
respecting arrangements for 1998 negotiations to Michael Rod-
riguez, the Respondent™s vice president of labor relations, dated 
May 14, 1998, seeking various categories of information in aid 
of bargaining.  Crutcher responded by letter dated June 3, 1998.  
The letter asserted: 
 I have received your request for bargaining dated May 
14, 1998.  I have also received the Memorandum of Un-

derstanding dated May 30, 
1997 between TIU and CWA 
regarding a possible merger of the two unions. 
The memorandum calls for two votes to be taken prior 
to final agreement on a 1998 contract.  One vote, if favor-

able, would establish TIU as a local of CWA, and a second 
vote, if favorable, would esta
blish CWA as the bargaining 
representative of the employees in the bargaining unit.  
Our understanding is that the first vote has been taken and 
that this vote was decisively in favor of merger. 
                                                          
 3 The two labor organizations did not necessarily view the circum-
stances in the same way. See further discussion above. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 274The May 30, 1997 agreemen
t thus clearly contem-
plates that the issue of repres
entation would be resolved by 
a second vote of the TIU membership prior to final agree-
ment of a 1998 contract.  Of the basis of what we now 
know, we believe there is cl
early a question concerning 
representation that must be resolved.  It would be inappro-

priate to begin bargaining with TIU while this question 
concerning representation is pending.  We believe this 
matter must be resolved without delay and if there is no 
immediate prospect of its being resolved by the two un-
ions, we believe it should be resolved by the National la-
bor Relations Board. 
If there has been a superseding agreement between 
TIU and CWA, a vote of the TIU membership or any other 

event that, in you view, makes the May 30, 1997 Memo-
randum of Understanding inopera
tive, please furnish that 
information to me.  If we do not receive any such informa-
tion before the close of business on June 4, 1998, we will 
assume that the May 30, 1997 Memorandum is still in ef-
fect and we will file a petition with the National Labor Re-
lations Board to resolve the 
question concerning represen-
tation.  
 President Ribeiro responded by letter of June 5, 1998, inter 
alia, renewing the Charging Party™s demand that bargaining for 
a new agreement commence, prot
esting the Respondent™s prior 
letter as an unfair labor pract
ice and assuring the Respondent 
the agreement between the two unions was ﬁno longer valid and 
has no effect.ﬂ  That same day the instant charge was filed.    
Crutcher testified at about this time she asked an official of the 
Communications Workers of America if there was to be a sec-
ond vote under the terms of the MOU and was told that ﬁ[s]teps 
were being taken to secure the second vote.ﬂ 
On June 5, 1998, the Responde
nt filed a petition, Case 32Œ
RMŒ753, respecting the unit at issue here.  The petition was 
ultimately found to be without merit.  On or about August 7, 
1998, the Respondent resumed ba
rgaining with the Charging 
Party and in late A
ugust supplied the requested information. 
C. Analysis and Conclusion 
1. The issues narrowedŠthe arguments of the parties 
The issues in this case are qu
ite narrow and it is well to ini-
tially set forth what is and is not 
at issue.  Thus, the history of 
bargaining, the appropriateness 
of the unit, and the Union™s 
representative status until May 1
998 are not disputed.  There is 
essentially no doubt or contest that the Charging Party, on or 
about May 14, 1998, requested of
 the Respondent information 
relevant to collective bargaining for a successor collective-
bargaining agreement.  There is no doubt that the Respondent 
failed and refused to provide the Charging Party with the re-
quested information and refused to agree to commence bargain-
ing for a new contract until August 12, 1998.  On and after August 12, 1988, the Respondent resumed bargaining and in 
late August 1998 provided the requested information so that, as 
of that date, there is again no dispute or contention that the 
Respondent was viol
ating the Act. 
The General Counsel and the Charging Party argue from 
these essentially unchallenged facts supported by citation of 
authority on brief that a prima facie case of a violation of Sec-
tion 8(a)(5) and (1) of the Act has been made out both as to the 
information request and bargai
ning allegations of the com-
plaint. The Respondent defends its actions as described above on narrow grounds.  Again it is well to look closely at the Respon-
dent™s position to understand what 
is and is not at issue.  The 
Respondent argues that the memorandum of understanding 
between the Charging Party and the CWA, insofar as it be-
lieved the situation existed in June through August 1998, raised 
in its mind a reasonable doubt as to who, if anyone, represented 
its employees.  This argument, in 
turn, requires consideration of 
the terms of the MOU and the state of affairs during the rele-

vant period.  The MOU provided a multiple step process: an 
initial vote, an interim transition stage, a second vote and, fi-
nally, depending on the outcome of the second vote, a merger 
or restoration of the status quo ante before the agreement was 
entered into.  
The Respondent is not heard to argue that the Charging Party 
either lost its status as labor 
organization or its status as the 
exclusive representative of unit employees when it entered into 

the MOU.  Nor does the Respondent contend that the Charging 
Party during the initial interim stage after the first vote, lost its 
status as labor organization or it
s status as the exclusive repre-
sentative of unit employees. 
 Narrowly, the Respondent con-
tends that, when the ﬁsecondﬂ vote called for under the MOU 
should have been held or at least scheduled,4 and when the two 
labor organizations were in apparent disagreement and giving 
the Respondent conflicting information respecting whether or 
not a second election would be held
 at all, the Respondent had a 
reasonable and good-faith doubt re
specting what labor organi-zation, if any, represented its unit employees. 
The General Counsel challenges 
the Respondent asserted de-
fense on brief at 11: 
 The General Counsel advances 
the following two separate 
and distinct theories in support of a finding that the Act has 

been violated:  (1) the Respondent failed to provide any cog-
nizable legal justification for it
s unlawful actions; and (2) the 
MOU and [the Charging Party™s decision not to abide by the 
terms of the MOU did not subs
tantially alter the organiza-
tional structure of [the Charging Party] such that a [question 
concerning representation] was raised. 
 The Charging Party emphasizes that the MOU had conse-
quences relevant to the Charging Party™s bargaining relation-
ship with the Respondent only upon a second vote in which a 
majority of the Charging Part
y member voters approved the 
merger.  Thus, argues the Char
ging Party, the second vote was 
a condition precedent rather than a condition subsequent to any 
relevant change in the Chargi
ng Party™s circumstances.  Thus, 
when the merger agreement was abandoned, argues the Charg-

ing Party, and in all events unless and until a second vote favor-
ing merger was conducted and the results communicated to the 
Respondent, the Respondent was 
without any possible basis
5 for challenging the Charging Party™s status as representative of 
unit employees.  Finally, the Charging Party argues the Re-
                                                          
 4 The Respondent  argues on Br. at 12: 
While the MOU provides that [the Charging Party] remains 
the representative under a temporary CWA charter until the sec-
ond vote, the MOU also provides that, if the first vote is favor-
able, the second vote has to occur before 1998 bargaining. . . .  
The temporary charter, by its te
rms, lasted only until the second 
vote. 
5 The Charging Party adds that th
e mere filing of an RM petition 
does not demonstrate good faith citing 
Hydro Conduit Corp.
, 278 
NLRB 1124 (1986). 
 PACIFIC BELL 275spondent™s conduct rises to the 
level of egregious bad faith 
infected with unlawful motives and requires that the Charging 
Party receive its costs and attorneys™ fees incurred in the NLRB 
proceedings. 
2. Analysis 
The General Counsel argues on brief that the Respondent™s 
agents testified that they in
terpreted the MOU as limiting the 
bargaining representative authority of the Charging Party only 
to the life of the 1995Œ1998 contract.  Counsel for the General 
Counsel then asserts: ﬁThe 
Respondent provided no legal sup-
port for this assertion, and it appears that its agents totally mis-

construed its legal obligations under the Act.ﬂ (G.C. Br. at 16.)  

The Respondent argues on brief that the MOU expressly does 
not disturb the Charging Party™s bargaining rights respecting 
the 1995 contract unless and until 
there was a second vote.   
The Respondent argues further th
at the MOU clearly contem-
plates a second vote prior to 1998 bargaining and therefore the 

Respondent was entitled to questi
on the Charging Party™s status 
for bargaining a new contract when the situation respecting the 
vote was confused and statements 
regarding it were conflicting. 
I resolve this fundamental difference in interpretation of and 
approach to the MOU in favor of the General Counsel and the 
Charging Party.  Regardless of what the situation that might be 
or have been, had a second vot
e been conductedŠa situation I 
do not reach nor considerŠthe Respondent was not privileged 
to withdraw recognition, fail to bargain or refuse to provide 
relevant information to the Ch
arging Party because a second 
vote had not been held, had not been scheduled or, because 

there were conflicting reports respecting the status of the MOU.  
In essence I find the MOU™s se
cond vote was an explicit condi-
tion precedent to any change in 
the Charging Party™s status and, 
the condition precedent not having occurred, the Respondent 
may not rely on the MOU to support any presecond vote claim 
of doubt respecting the Charging Party™s status as the exclusive 
representative of unit employee
s.  The Respondent was obli-
gated, at the very least, to bi
de its time and take appropriate 
action if, and when, a second vote was taken and the merger 
approved. Having found that the Respondent could not rely on the 
MOU or any pre-second election circumstances to support its 
actions, I find that the Respondent has not met its burden of 
establishing a valid reason for (1
) failing to timely supply the 
information requested by the Charging Party and (2) refusing to 
bargain for a new agreement during the June to August period 
noted above.  I further find that the Respondent in so failing 

and refusing to bargain with the Charging Party during the 
period indicated violat
ed Section 8(a)(5) and (1) of the Act as 
alleged in the complaint.
6 REMEDY Having found Respondent engaged in certain unfair labor 
practices, I shall recommend that it be ordered to cease and 

desist therefrom and to take certain affirmative action necessary 
to effectuate the purposes and policies of the Act including the 
posting of a remedial notice consistent with the Board™s deci-
sion in Indian Hills Care Center
, 321 NLRB 144 (1996).  
Given that in August 1998 the requested information was sup-

plied, bargaining resumed, and 
in due course a new contract 
was reached, I shall not include the normal direction that the 
                                                          
 respecting a new collective-bargaining agreement for unit em-
                                                          
6 The Charging Party™s request for 
extraordinary remedies will be 
discussed infra in the remedy section of this decision. 
Respondent provide the requested 
information or that the Re-
spondent resume bargaining. 
The Charging Party argues th
at the Respondent™s conduct 
was informed by its hostility to
 the demands and positions of the Charging Party respecting acti
ons and policies of the Re-
spondent and, further, that the violations of the Act engaged in 
by the Respondent were egregious in nature.  From these asser-
tions the Charging Party urges that
 an award of costs and attor-
ney™s fees be included in the di
rected remedy.  I disagree that 
the violations found, even assuming that they were so driven by 
hostility to the Charging Party and favoritism to the CWA, 
support such an award.  I therefore decline to include the re-

quested remedy herein. 
The Charging Party seeks the mailing of a notice to each unit 
employee. The General Counsel s
eeks normal posting.  We live 
in changing times.  The Board™s traditional not
ice posting as a means of communication with employees is increasingly less 
effective in an electronic age in which the physical posting of 
notices in common areas generally is not the sole or even the 
most common means of providing information to employees. It 
is evident from the record th
at the unit employees involved 
herein are scattered at numerous locations and that the Respon-
dent communicated with its employees respecting this matter 
via electronically transmitted memoranda
7 directed to ﬁAll 
employees Covered by the 1995 TIU Contract.ﬂ  I find that the 
Respondent shall be required, in addition to the normal posting 
requirements, to send each unit employee a copy of the notice 
herein by the method generally used to communicate to em-
ployees regarding matters of im
portance.  Thus, the Respondent 
will be required to either mail or transmit a copy of the notice 
herein to each unit employee by the means of electronic trans-
mission currently used by the 
Respondent for the dissemination 
of important information to employees at the time the notice is 
posted, for example by E-mail if such is the current means of 
inter-company communications.  
CONCLUSIONS OF 
LAW 1. The Respondent is an employer engaged in commerce 
within the meaning of Section 2(2), (6), and (7) of the Act. 
2. The Telecommunications International Union, California 
Local 103 IFPTE, AFLŒCIO is a 
labor organization within the 
meaning of Section 2(5) of the Act. 
3. The Union represents the 
Respondent™s employees in the 
following unit (the unit) which is appropriate for bargaining 
within the meaning of Section 9 of the Act: 
 All full time and regular part-time employees em-
ployed in the following job classifications: Cashier, Col-

lection Representative, Customer Associate, Office Asso-
ciate, Reports Associate, Service Representative, Staff As-
sociate excluding all other employees, guards and supervi-
sors as defined in the Act. 
 4. The Respondent violated S
ection 8(a)(5) and (1) of the 
Act during the period of May 14 through August 1998 by 
wrongfully refusing to supply the Union with requested infor-
mation relevant and necessary to the Union™s role as collective-
bargaining agent of unit employees. 
5. The Respondent violated S
ection 8(a)(5) and (1) of the 
Act during the period of June 3 through August 7, 1998, by 
failing and refusing to meet and bargain with the Union 
 7 Memoranda were sent by
 facsimile transmission. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 276specting a new collective-bargaining agreement for unit em-
ployees. 
6. The unfair labor practices described above are unfair labor 
practices affecting commerce within the meaning of Section 
2(2), (6), and (7) of the Act. 
On these findings of fact and conclusions of law and on the 
entire record, I issue the following recommended
8  ORDER The Respondent, Pacific Bell, a wholly-owned subsidiary of 
Pacific Telesis, a wholly owne
d subsidiary of Southwestern 
Bell Communications, San Jose, California, its officers, agents, 
successors, and assigns, shall 
1. Cease and desist from 
(a) Failing and refusing to supply the Union with requested 
information relevant and necessary to fulfill its function as the 
unit employees collective-bargaining representative in bargain-
ing for a new collective-bargaining agreement. 
(b)  Failing and refusing to engage in collective bargaining 
with the Union for a new collective-bargaining agreement for 
unit employees. 
(c) In any like or related manner interfering with, restraining, 
or coercing employees in the exercise of the rights guaranteed 
them by Section 7 of the Act. 
2. Take the following affirma
tive action necessary to effec-
tuate the policies of the Act. 
(a) Preserve and, on request, make available to the Board or 
its agents for examination and copying, records necessary to 
insure that the terms of this Order have been fully complied 
with, including hard copy exemplars of any electronic commu-
nication sent to employees. 
(b) Within 14 days after service by the Region, post at its fa-
cilities at which unit employees are regularly employed copies 
of the attached notice marked ﬁAppendix.ﬂ
9  Copies of the no-tice, on forms provided by the 
Regional Director, in English 
and such other languages as the Regional Director determines 

are necessary to fully communicate with employees, after being 
signed by the Respondent™s author
ized representative, shall be 
posted by the Respondent and maintained for 60 consecutive 

days in conspicuous places, including all places where notices 
to employees are customarily posted.  Reasonable steps shall be 
taken by the Respondent to ensure
 the notices are not altered, 
defaced or covered by other mate
rial.  Further, the Respondent 
shall mail or disseminate by means of electronic communica-

tionŠconsistent with the provisions
 of the section of this deci-
sion entitled RemedyŠa copy or image of the notice to each 
                                                          
 8 If no exceptions are filed as provided by Sec. 102.46 of the Board™s 
Rules and Regulations, the findings
, conclusions, and recommended 
Order shall, as provided in Sec. 102.
48 of the Rules, be adopted by the 
Board and all objections shall be waived for all purposes. 
9 If this Order is enforced by a judgment of the United States court 
of appeals, the words in the notice reading ﬁPosted By Order of the 
National Labor Relations Boardﬂ shall read ﬁPosted Pursuant to a 
Judgement of the United States Court of Appeals Enforcing an Order of 
the National Labor Relations Board.ﬂ 
and every unit employee.  In the event that, during the pend-
ency of these proceedings, the Respondent has gone out of 
business or closed the facilities involved in these proceedings, 
the Respondent shall duplicate and 
mail, at its own expense, a 
copy of the notice to all current unit employees and former unit 
employees employed by the Res
pondent at any time during the 
period May through August 1998. 
(c) Within 21 days after service by the Region, file with the 
Regional Director a sworn certification of a responsible official 

on a form provided by the Region attesting to the steps that the 
Respondent has taken to comply. 
 APPENDIX NOTICE TO EMPLOYEES
 POSTED BY 
ORDER OF THE
 NATIONAL LABOR 
RELATIONS 
BOARD
 An Agency of the United States Government 
 The National Labor Relations Board has found that we violated the 

National Labor Relations Act and has ordered us to post and abide 
by this notice. 
 Section 7 of the Act gives employees these rights. 
To organize 
To form, join, or assist any union 
To bargain collectively through representatives of their 
own choice To act together for other mutual aid or protection 
To choose not to engage in any of these protected con-
certed activities. 
 Our employees in the following unit are represented by the 
Telecommunications Internationa
l Union, California Local 103 
IFPTE, AFLŒCIO in the following unit of employees (the unit):
  All full time and regular part-time employees employed in the 

following job classifications: Ca
shier, Collection Representa-
tive, Customer Associate, Offi
ce Associate, Reports Associ-
ate, Service Representative, Staff Associate excluding all 
other employees, guards and supervisors as defined in the 
Act. 
 WE WILL NOT
 fail and refuse to s
upply the Union with re-
quested information relevant and necessary to fulfill its func-

tion as the unit employees™ collective-bargaining representative 
in bargaining for a new collective-bargaining agreement. 
WE WILL NOT
 fail and refuse to enga
ge in collective bargain-
ing with the Union for a new collective-bargaining agreement 
for unit employees. 
WE WILL NOT
 in any like or related manner interfere with, re-
strain, or coerce employees in the exercise of the rights guaran-
teed them by Section 7 of the Act. 
  PACIFIC 
BELL, A WHOLLY
-OWNED SUBSIDIARY OF 
PACIFIC 
TELESIS
, A WHOLLY
-OWNED SUBSIDIARY OF 
SOUTHWESTERN 
BELL COMMUNICATIONS
   